—Appeal from a judgment of Orleans County Court (Punch, J.), entered June 15, 2001, convicting defendant upon his plea of guilty of sodomy in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of sodomy in the first degree (Penal Law former § 130.50 [1]). Contrary to the contention of defendant, County Court did not err in refusing to suppress the videotape of his acts of sodomy. The conduct of the private individuals who obtained the videotape and turned it over to the police was not “so imbued with governmental involvement” that the individuals were in essence agents of the police (People v Adler, 50 NY2d 730, 737; see People v De Santis, 59 AD2d 257, 258-259, affd 46 NY2d 82, cert denied 443 US 912; see also People v Haile M., 160 AD2d 1027, 1028, lv denied 76 NY2d 860). Defendant’s further contention that the plea was coerced is unpreserved for our review because defendant failed to move to withdraw his plea or to vacate the judgment of conviction on that ground (see People v Williams, 272 AD2d 986), and this case does not fall within the narrow exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666). Finally, the sentence is neither unduly harsh nor severe. Present — Pine, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.